          Case 1:21-cv-10105-ADB Document 11 Filed 06/17/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

 JOE BALTAS, On his on behalf and on behalf
                                            *
 of a Class of Similarly Situated Persons,
                                            *
                                            *
                 Plaintiffs,
                                            *
                                            *               Civil Action No. 21-cv-10105-ADB
                 v.
                                            *
                                            *
 KEEFE COMMISSARY NETWORK, LLC, et
                                            *
 al.,
                                            *
                                            *
                 Defendants.

                                              ORDER

BURROUGHS, D.J.

       On May 13, 2021, the Court dismissed this action for lack of subject matter jurisdiction.

[ECF #7]. No filing fee was assessed, and the dismissal was without prejudice. Plaintiff Joe

Baltas has since filed alternative motions for reconsideration [ECF #9] or to reopen the case and

transfer it state court [ECF #10]. For the reasons stated below, the Court DENIES both motions.

       In the motion for reconsideration, Baltas asserts that the Court has subject matter

jurisdiction over this matter pursuant to the Court’s authority under 28 U.S.C. § 1367 to exercise

supplemental jurisdiction. However, supplemental jurisdiction only exists when there is a claim

over which the Court may exercise original jurisdiction under 28 U.S.C. § 1331 (federal subject

matter jurisdiction) or § 1332 (diversity subject matter jurisdiction). The Court held in its order

dismissing this action that Baltas did not state a claim arising under federal law, and, in the

present motion for reconsideration, Baltas appears to concede the same.

       Even assuming complete diversity of state citizenship (or state of domicile) exists

between Baltas and all the defendants, the Court does not have original subject matter

jurisdiction under § 1332. The Court cannot reasonably infer that the amount in controversy for
          Case 1:21-cv-10105-ADB Document 11 Filed 06/17/21 Page 2 of 2




Baltas’s individual claims exceeds $75,000, even if he is seeking damages in excess of that

amount. Further, the Court cannot reasonably infer that the damages of the proposed class—

Massachusetts DOC prisoners who used the Massachusetts DOC order form to order a certain

tablet costing $139—would exceed $5 million.

       The Court must deny the motion to reopen and transfer [ECF #10] because the Court is

without jurisdiction to transfer an action that originated in federal court to a state court. If Baltas

wishes to pursue his claim(s) under Massachusetts law, he may commence a new action in the

appropriate state court.

       IT IS SO ORDERED.

  6/17/2021                                    /s/ Allison D. Burroughs
 DATE                                         UNITED STATES DISTRICT JUDGE




                                                   2
